Citation Nr: 0944912	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for fecal incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In a December 2006 statement accompanying the Veteran's VA 
Form 9, the Veteran stated that she had retired early from 
her job due to the severity of her fecal incontinence.  This 
may be a claim for total disability based on individual 
unemployability.  This matter is REFERRED to the RO for 
proper action.


FINDING OF FACT

The Veteran experienced a fourth degree obstetrical 
laceration in service; has had problems with fecal 
incontinence continually since the laceration; and is 
currently diagnosed with fecal incontinence.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
fecal incontinence was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that fecal incontinence was incurred in 
service. 



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for fecal incontinence.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 
38 C.F.R. § 3.307), and the Veteran presently has the same 
condition.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A disability may also be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
supra, at 495-496. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).
 
The Veteran has a current diagnosis of fecal incontinence, as 
reflected in private medical records.  Her most recent 
diagnosis was at an April 2006 VA examination.  There is also 
evidence of an inservice occurrence of an injury or disease.  
Service treatment records show that the Veteran gave birth in 
January 1980.  Delivery was extremely difficult, so much so 
that caesarean section was recommended (though not performed) 
and eventually required a low forceps delivery with midline 
episiotomy.  A fourth degree obstetrical laceration was 
repaired.  According to the Veteran, the immediate damage was 
so severe that she was unable to return to work.

The April 2006 VA examiner commented that she could not 
resolve the question of whether it is as likely as not that 
the Veteran's bowel complaints are related to the episiotomy 
repair without resorting to mere speculation.  She bases her 
opinion on the fact she saw no documentation in the medical 
records of fecal incontinence in the 25 years since 
childbirth.  She then opined that it is more likely that the 
Veteran's fecal problems are due to GI stress and weight 
problems than her surgical repair from 1980.  The later 
statement appears to be speculation on the part of the 
examiner and does not take into account the Veteran's history 
(albeit provided by the Veteran), that she has had problems 
of this nature which grew in severity since service.  

Through her lay statements, the Veteran has provided ample 
evidence that her fecal incontinence has been continual since 
the January 1980 labor and delivery.  According to the 
Veteran, the symptoms were minor at first.  In 1993, after 
several months of being unable to have a bowel movement 
without digital manifulation, the Veteran was diagnosed with 
a third degree rectocole with lateral vaginal relaxation and 
cystourethrocele.  She underwent anterior and posterior 
repair and paravaginal repair.  Despite this procedure, the 
Veteran's fecal incontinence was not alleviated.  Currently, 
it is so severe that she must find a restroom instantly at 
the first urge to have a bowel movement; otherwise, she risks 
having an accident.

The Board finds that these statements from the Veteran are 
competent evidence in support of her claim.  The Veteran can 
attest to factual matters of which she had first-hand 
knowledge, such as experiencing incontinence since service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes the 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is clearly competent to testify to fecal 
incontinence, and the later diagnoses lend credibility to the 
symptoms she reported.  In such cases, the Board is within 
its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for fecal 
incontinence will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

ORDER

Service connection for fecal incontinence is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


